            Case 1:20-cv-00278-CCB Document 18 Filed 09/08/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                  BALTIMORE DIVISION

                                                   )
OWEN FEIL,                                         )
                                                   )
                Plaintiff,                         )       Case No. 1:20-cv-00278-CCB
                                                   )
       v.                                          )
                                                   )
GOUCHER COLLEGE, et al.,                           )
                                                   )
                Defendants.                        )

                                    ORDER OF JUDGMENT

       Upon consideration of the Offer of Judgment made pursuant to Federal Rule of Civil

Procedure 68 by Defendant Goucher College (“Defendant”) and Plaintiff Owen Feil’s

(“Plaintiff”) acceptance of the Offer of Judgment, notice of which was provided to the Court

(ECF No. 16), and finding good cause to do so, it is hereby

       ORDERED that judgment is entered in favor of Plaintiff against Defendant in the total

sum of $30,000.00 (thirty thousand dollars and zero cents), plus forgiveness of the $2,229.00

(two thousand two hundred twenty nine dollars and zero cents) presently owed by Plaintiff to

Defendant (the “Judgment Sum”). This Judgment Sum is inclusive of all monies to which

Plaintiff and his counsel may be entitled, including, but not limited to, pre-judgment interest and

reasonable attorneys’ fees and costs; and it is

       FURTHER ORDERED that this Judgment:

                a.      encompasses and fully and finally settles any and all of Plaintiff’s claims

                        against Defendant or any of Defendants’ past, present, and future

                        employees, officers, directors, shareholders, attorneys, insurers, reinsurers,

                        agents, servants, representatives, employees, subsidiaries, affiliates,

                                                  1
        Case 1:20-cv-00278-CCB Document 18 Filed 09/08/20 Page 2 of 2



                    partners, beneficiaries, trustees, predecessors and successors in interest,

                    and assigns (together, the “College Parties”) as alleged in Plaintiff’s

                    Complaint, including:

                    i.     Violation of Title IX (Count I);

                    ii.    Breach of Contract (Count II);

                    iii.   Defamation (Count III);

                    iv.    Breach of Contract and Disclosure of Health Information (Count

                           IV);

                    v.     False Arrest (Count V);

                    vi.    Intentional Infliction of Emotional Distress (Count VI); and

                    vii.   Respondeat Superior (Count VII).

             b.     encompasses and fully and finally settles any related claims which could

                    have been asserted against the College Parties in Plaintiff’s Complaint, but

                    were not, and

             c.     represents the total amount the Defendant shall be obligated to pay on

                    account of Plaintiff’s claims; and it is

      FURTHER ORDERED that this case is DISMISSED WITH PREJUDICE.



           8th day of _____________,
Dated this ___          September    2020.




                                            CLERK OF THE COURT

Copies to:
Counsel of Record



                                               2
